ARMSTRONG, J.,
dissenting.
The majority concludes that appellant did not adequately preserve his objection to the trial court’s refusal to allow him to subpoena his sons to testify at his civil commitment hearing. Because I conclude that appellant adequately preserved his objection and that the trial court erred in denying appellant’s request to subpoena his sons, I respectfully dissent.
OEC 103 addresses offers of proof. It provides:
“(1) Evidential error is not presumed to be prejudicial. Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and:
“(b) In case the ruling is one excluding evidence, the substance of the evidence was made known to the court by offer or was apparent from the context within which questions were asked.”
The majority concludes that appellant and his counsel, who first met appellant at the commitment hearing, failed to make known to the trial court the evidence that the sons would provide if they were called as witnesses. It further concludes that appellant’s failure to do that prevents us from deciding whether appellant was prejudiced by the court’s refusal to subpoena the sons. The majority is wrong.
*32Appellant asked for his sons at the outset of the commitment hearing before the trial judge had even begun to speak:
“These are the people that I never visit with, but where are my sons at? They’re the ones I live with all my life and raised. * * * These people I never see. These people, see they, these people, they’ve been gone while I was raising my family. They were busy, you know, telling everyone else what to do. * * * And my sons, I want my, and let, if you can put them on the phone, make sure I’m talking with my sons if that’s cool with you, these people I never see. Okay?”
Appellant contested the testimony against him throughout the hearing, arguing that the proceeding was based on false testimony. Although his comments were often disorganized and he frequently interrupted the court, appellant repeated his request for his sons when the court complied with ORS 426.100 by informing him of his right to subpoena witnesses:
“THE COURT: [Counsel] could use the subpoena power to compel the production of any evidence or witnesses who could speak in your favor.
“ [APPELLANT]: Oh, okay. I’d like my sons, both of my sons in here because they’re the only ones that live — I don’t live with these people, I don’t even see them.
“THE COURT: [Appellant]?
“ [APPELLANT]: All they do is just try to say—
“THE COURT: [Appellant]?
“ [APPELLANT]: Oh (inaudible)
“THE COURT: Let me be straight with you about that, sir.
“ [APPELLANT]: With these guys—
“THE COURT: [Appellant]? I’m not going to put just—
“[APPELLANT]: What’s going on with these people and—
“THE COURT: [Appellant]?
“[APPELLANT]: And I don’t know what her problem is, and what all this false evidence that I—
*33“[COUNSEL]: [Appellant]?
“ [APPELLANT]: Okay. I’m (inaudible)—
“[EXAMINER]: (Inaudible) the Judge has to try and answer you, okay, about your sons, so — •
“THE COURT: Your, your sons are not going to be brought into your presence.
“[APPELLANT]: Why, why? Because they’re my, they’re the only ones I spend time with every day—
“THE COURT: Because—
“[APPELLANT]: They’re the only ones that are witnesses. I, these people aren’t witnesses. And she filed false evidence against me, illegal, it’s false evidence. My kitchen floor is dirty, she says.
“THE COURT: I’m not going to put children through this.
* * * *
“[COUNSEL]: They could testify by phone as he suggested earlier or anything else, but at this point we would object both on the Oregon, U.S. Constitutional (inaudible), proceeding without being able to subpoena the witnesses that he’s requested.
“THE COURT: Thank you, [Counsel]. The Court is satisfied that, that there is substantial likelihood that the children’s evidence would not be helpful to [Appellant] under these circumstances.
“[APPELLANT]: Oh, yes, it would. I object to that. That’s a lie. I, those is the only people that I — ”
Appellant later said that his sons could rebut the testimony offered by the state about his weight loss by testifying that he was now at his normal weight and had only lost weight that he had gained as a side effect of several prescription medications. Significantly, the court based its commitment order on findings that appellant was unable to care for his basic needs and was a threat to himself. Those findings were based, at least in part, on a finding that appellant had not been eating sufficient food:
*34“THE COURT: He is not eating, and he is, the Court is satisfied that, if released, [Appellant] today would be unable to care for his basic needs, that he’d be unable to feed himself—
“[APPELLANT]: I’ve been caring for myself for over forty years, Your Honor. That’s filthy. Bring my children in here—
“THE COURT: He’d be unable to clothe himself properly. He’d be unable to actually access funds for, for food.”
The majoritys contention that the trial court had, and therefore we have, no knowledge of what the content of appellant’s sons’ testimony would be is incorrect. The trial court was on notice that, if called to testify, appellant’s sons would specifically rebut testimony regarding his weight loss and would likely contradict other testimony regarding appellant’s ability to care for himself and provide for his basic needs. Appellant indicated that his sons knew him but that the state’s witnesses did not and that, if his sons testified, they would substantiate his claim. If appellant’s sons had testified, their testimony could have created a factual conflict for the trial court to resolve. The trial court’s exclusion of the sons’ potential testimony leaves us without the benefit of such a resolution. The information offered by appellant, however, is sufficient to allow us to determine whether the trial court’s ruling amounts to prejudicial and therefore reversible error, as I will demonstrate below, and it is therefore a sufficient offer of proof. OEC 103.
Generally, a trial judge cannot exclude relevant testimony from a competent witness unless a rule of evidence allows the exclusion of the testimony. “ ‘Relevant evidence’ means evidence having a tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.” OEC 401. OEC 402 provides: “All relevant evidence is admissible, except as otherwise provided by the Oregon Evidence Code, by the constitutions of the United States and Oregon, or by Oregon statutory and decisional law. Evidence which is not relevant is not admissible.”
*35Here, evidence about whether appellant was indeed well below his normal weight is relevant to whether appellant was able to care for himself, as is other testimony regarding his sons’ personal observance of appellant over time. The court, however, found that “the children’s evidence would not be helpful to [Appellant] under these circumstances.”
OEC 403 allows a trial judge to exclude relevant evidence if “its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay or needless presentation of cumulative evidence.” The standard of review for the exclusion of evidence under OEC 403 is abuse of discretion. State v. Minchue, 173 Or App 520, 523, 24 P3d 386 (2001). This review involves a determination of whether “the trial court’s ruling was within the reasonable or permissible range. * * * It may be that the record will support either admission or exclusion; if so, the trial court’s ruling will be affirmed * * Carter v. Moberly, 263 Or 193, 201, 501 P2d 1276 (1972).
At the hearing there was no jury to confuse, prejudice, or mislead. Appellant offered, aside from his own testimony, only his sons’ testimony. The only rationale left to the trial judge then, under OEC 403, is that of undue delay. Giving the trial court the benefit of the doubt that that was its rationale for excluding the children as witnesses, the exclusion was nonetheless error.
If “offered evidence * * * has substantial probative value,” a trial judge has no discretion to exclude it “unless some good reason to exclude it has been shown.” Carter, 263 Or at 211. The sons’ offered testimony has substantial probative value in that it would, if the offer proved accurate, rebut at least one key part of the state’s argument regarding appellant’s allegedly unhealthy weight loss. His statements about living with and raising his sons imply that, if they were allowed to testify, they would state that appellant was able to care for his own basic needs and was not a threat to himself.
A court can exercise discretion to exclude relevant evidence when its alleged harm outweighs its alleged value. Here, the trial court’s stated reasons for exclusion are without foundation. The trial court seems to have prejudged *36appellant as mentally ill and decided that his sons’ testimony would not affect the disposition of the case and would therefore be a waste of time. The virtues of expediency and efficiency in the courts, however, do not outweigh the importance of allowing an appellant to exercise his or her statutory rights. ORS 426.100. Although appellant’s request to exercise his statutory right to subpoena witnesses would surely have extended the proceeding, the legislature granted all such appellants not only the right to be told of their statutory rights, but also the right to exercise them. Id. Therefore, in a civil commitment proceeding the trial court commits error if it excludes a witness who would offer noncumulative, relevant, probative evidence where subpoenaing the witness would not cause a delay that created more harm than it added in value to the proceeding. Appellant and his counsel offered to have appellant’s sons testify by telephone. If the court had granted that request, it would not have caused an “undue delay.”
During the proceeding, the court said that it was unwilling to put appellant’s children through the hearing process, and it apologized to those who participated in the proceeding. Even if founded on evidence in the record, concern about the effect on the sons of participating in the proceeding does not provide a basis to exclude their testimony. Although the legislature has approved the exclusion of children from some custody and termination proceedings, see State ex rel Juv. Dept. v. Beasley, 314 Or 444, 840 P2d 78 (1992), a trial court does not have the discretion to prevent a child from testifying in any other proceeding — assuming the child is a competent witness — even if participation in the proceedings may be detrimental to the child; see, e.g., Kreutzer v. Kreutzer, 226 Or 158, 161-62, 359 P2d 536 (1961); see also Nichols and Fleischman, 67 Or App 256, 260, 677 P2d 731 (1984) (“[I]f a child is otherwise competent, it is error to refuse to permit a child to testify.”). Moreover, because appellant was 47 years old, his children could well have been adults rather than juveniles. In any event, even if a civil commitment proceeding can be unpleasant for the participants, a trial court cannot deny a party’s request to subpoena witnesses on the ground that participation in the hearing would be unpleasant for them.
*37In summary, the court erred in refusing to permit appellant to subpoena his sons as witnesses and, on the record in this case, that ruling was prejudicial to appellant. I respectfully dissent.